Citation Nr: 1139237	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  05-04 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of a head injury, other than headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1973 to April 1975 and from May 1975 to May 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In May 2006, the Veteran and his spouse presented testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

In March 2009, the Board denied entitlement to service connection for blackout spells with sudden loss of consciousness/seizure disorder.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2010, the Court issued a memorandum decision that vacated the Board's March 2009 decision and remanded the matter on appeal to the Board for action in compliance with the instructions in the memorandum decision.

In August 2010, the Board denied entitlement to service connection for headaches.  This claim is no longer part of the appeal.

In his brief to the Court, the Veteran's attorney argued that the Veteran's claim should be reclassified as entitlement to service connection for residuals of a head injury, to be considered under the new traumatic brain injury (TBI) regulations.  As such, the claim has been recharacterized on the title page.







REMAND

In the October 2010 memorandum decision, the Court stated that remand was required because the Board failed to address whether the Veteran's claim for benefits should be evaluated pursuant to procedures established by the Secretary for TBI.  The Court also noted that, "the VA medical examination reports relied on by the Board were prepared prior to the TBI procedures established in 2008 by the Secretary."  The Court additionally found, inter alia, that the Board failed to provide an adequate statement of reasons or bases for interpreting a physician's opinion as negative evidence, specifically regarding the Veteran's claim of blackout spells.

The Board is unsure how the new procedures and criteria for rating TBI claims, found at 38 C.F.R. § 4.124a (2010), apply to a claim for establishing service connection.  The Court, however, implies that VA somehow erred by relying on examinations prepared prior to the 2008 regulation changes.  The Board notes that the Veteran originally filed his claim in April 2004.  See 73 Fed. Reg. 54,693 (Sept. 23, 2008) (stating, "[t]he amendment shall apply to all applications for benefits received by VA on or after October 23, 2008.  The old criteria will apply to applications received by VA before that date.")  At no time prior to the March 2009 Board decision did the Veteran allege that he had additional residuals of his head injury (beyond the previously claimed blackout spells with sudden loss of consciousness/seizure disorder) or request a new examination.  Further, although the Veteran now requests an examination under the new TBI regulations, the regulation states that "a veteran whose residuals of TBI were rated by VA under a prior version of 38 CFR 4.124a, diagnostic code 8045, will be permitted to request review under the new criteria, irrespective of whether his or her disability has worsened since the last review or whether VA receives any additional evidence."  Id. (emphasis added).  The provisions of 38 C.F.R. § 4.124a clearly apply to residuals of TBI that have already been service connected.

Nevertheless, as noted above, the Court additionally found that the Board failed to provide an adequate statement of reasons or bases for interpreting a physician's opinion as negative evidence, specifically regarding the Veteran's claim of blackout spells.  In a February 2007 addendum, a VA physician provided an opinion as to whether the Veteran had a current seizure disorder.  In his opinion, he noted that the Veteran's neurological examinations for a seizure disorder, to include complaints of loss of consciousness (i.e., blackouts), have consistently been normal.  Although the Board discussed these statements by the VA physician in detail in its March 2009 opinion, the Court still found that its explanation as to how this qualifies as negative evidence was inadequate.  Therefore, the Board finds that remand is warranted to provide the Veteran with an examination with a physician to determine the extent of any residuals from his in-service head injury due to a motor vehicle accident, as the Board cannot expound any further upon the opinion already of record.

In so remanding, the Board offers no opinion as to whether the TBI regulations are applicable to the Veteran's claim for service connection.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of all updated treatment records from the Charleston, South Carolina VA Medical Center and any other outstanding records pertinent to the Veteran's claim, including the electroencephalogram (EEG) report from October 2005.

2.  Then, the Veteran should be afforded a VA examination by a neurologist or neurosurgeon to determine whether the Veteran has any current residuals of his in-service motor vehicle accident.  The claims folder must be made available to and be reviewed by the examiner, and any indicated studies should be performed. 

Based upon the examination results and the review of the claims folder, the examiner should clearly offer an opinion whether the Veteran has any current residual disabilities from his in-service motor vehicle accident and head injury (other than headaches).  In particular, the physician should confirm or rule out a diagnosis of a seizure disorder and should state an opinion concerning any seizure disorder and blackout spells present during the period of this claim as to whether there is a 50 percent or better probability that the disorders are etiologically related to the in-service motor vehicle accident and head injury.

The rationale for all opinions expressed must be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


